      Case 3:17-cv-01104-VLB Document 70-19 Filed 04/01/19 Page 1 of 5

1/4/2019                        Amy Hungerford                        Page: 1

  1                     UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF CONNECTICUT
  2

  3

  4     SUSAN BYRNE,
                  Plaintiff,                     Civil Action No.
  5                                              3:17-CV-01104(VLB)
        VS
  6
        YALE UNIVERSITY, INC.,
  7               Defendant.

  8

  9

 10          DEPOSITION OF:     Amy Hungerford
             DATE:              January 4, 2019
 11          HELD AT:           Madsen, Prestley & Parenteau, LLC
                                105 Huntington Street
 12                             New London, Connecticut

 13

 14

15

16

17

18

19

20

21              Reporter:     Robin Balletto, RMR, CSR #230

22
                          Cassian Reporting, LLC
23                             21 Oak Street
                       Hartford, Connecticut 06106
24                              860-595-7462

25


                             Cassian Reporting, LLC
                (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-19 Filed 04/01/19 Page 2 of 5

1/4/2019                         Amy Hungerford                      Page: 10

             A      Assistant professor of English.

  2          Q      And at some point you were promoted to

  3     associate?

  4          A      I was never -- let's see, what was I

  5     appointed to first.       I was appointed to associate

  6     without tenure, I believe, in 2005 -- promoted -- and

  7     then I was promoted to tenure in 2007 at the rank of

  8     full professor.

  9          Q      And how long have you held the position of

10     dean of humanities?

11           A      Since July of 2014.      At that time my title

12      was different, and it was a half-time job, so I'm the

13     inaugural dean.       We didn't have this position before.

14      At the start of the role it was called divisional

15     director of humanities, and so that's what you'll see

16     in the emails from 2015.         That position became full

17     time in January of 2016, and my title was changed to

18     dean in July of 2016.

19           Q     Okay.    And so during the period of time that

20     it was a half-time position, were you also teaching in

21     the English department?

22           A     Yes.    I was teaching in the English

23     department.      I was the master of Morris College.

24     Sorry, in 2015, let's see, was I still master of

25     Morris?     Yes, I was, in the spring.        I left that


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-19 Filed 04/01/19 Page 3 of 5

1/4/2019                         Amy Hungerford                        Page: 187

  1          Q     Did you name Sue Byrne at any point in that

  2     conversation?      Did you reference her?

  3          A      I cannot remember.

  4          Q     Did you think it was odd that there was

  5     nothing about -- nothing that might have anything to

  6     do with Sue Byrne or her tenure case?

  7                       MS. CHAVEY:    Objection.

  8                       THE WITNESS:    No, I did not think it was

  9         odd.

 10    BY MS. WIKTOR:

 11          Q     So despite the fact that the climate in the

 12    Spanish and Portuguese department was bad enough in

 13     2015 to require a climate review, and bad enough in

 14     2017 to put the department into receivership, that

 15     nonetheless Sue Byrne's tenure application is sort of

 16     an oasis of fairness that wasn't tainted by that

 17     climate?

 18                      MS. CHAVEY:     Objection.

 19                      THE WITNESS:     I superintended a process

 20         that was meant to deliver a scholarly assessment

 21         of her work that could be discussed.           After the

 22         case concluded I asked Howard about the letters.

 23         I said, "How were the letters?"           Howard has read

 24         hundreds of these.       I have read hundreds of these.

 25         Howard served on the divisional committee for


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-19 Filed 04/01/19 Page 4 of 5

1/4/2019                         Amy Hungerford                     Page: 188

            years, as have I.        He said, "There were two and a

  2         half negative letters."         In that context that is a

  3         lot of negative letters.

  4                       Howard is there because I trust his

  5         judgment because he has expertise in the area, in

  6         the intellectual area.         When he said that, I felt

  7         that the process had had its integrity, and I

  8         understood the vote.        Two and a half negative

  9         letters is noticeable.        People don't write

10          negative letters but very rarely, and to see them

11          and be able to call them that for someone as

12          experienced as Howard speaks volumes to me in

13          comparison to all the other cases that I've ever

14          seen, and so my worry about the outcome was much

15          tenuated when I heard that testimony from him.           It

16          was not that I didn't ask about that or check.

17     BY MS. WIKTOR:

18           Q     So then you did do some analysis about

19      whether Sue --

20           A      After.

21           Q      I'm not done.

22           A     Sorry.

23           Q     So you did do some analysis at some point

24     about whether Sue Byrne's tenure application merited a

25     granting of tenure or, I guess in this case, not?


                              Cassian Reporting, LLC
                 (860) 595-7462 - scheduling@cassianreporting.com
      Case 3:17-cv-01104-VLB Document 70-19 Filed 04/01/19 Page 5 of 5

1/4/2019                       Amy Hungerford                      Page: 225

                          CERTIFICATE OF REPORTER

  2          I, Robin Balletto, a Registered Professional

  3     Reporter/Notary Public within and for the State of

  4     Connecticut, do hereby certify there came before me,

  5     on the 4th day of January, 2019, the following named

  6     person, to wit:     AMY HUNGERFORD, who was by me duly

  7     sworn to testify to the truth and nothing but the

  8     truth; that she was thereupon carefully examined upon

  9     her oath and her examination reduced to writing under

 10     my supervision; that this deposition is a true record

 11     of the testimony given by the witness.

 12          I further certify that I am neither counsel for,

 13     related to, nor employed by any of the parties to the

 14     action in which this deposition is taken; and further,

 15     that I am not a relative or employee of any attorney

 16     or counsel employed by the parties hereto, nor

 17    financially or otherwise interested in the outcome of

18      the action.

19           WITNESS my hand and affixed my seal this 18th day

 20    of January, 2019.

 21

22
                                      0         eXt Stott-144
23

24                                        Robin Balletto, RMR

25              My commission expires:      October 31, 2023


                            Cassian Reporting, LLC
               (860) 595-7462 - scheduling@cassianreporting.com
